Citation Nr: 0906267	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury to include secondary service connection. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2005, the Veteran cancelled his hearing before a 
Decision Review Officer.  

The claim of service connection for residuals of a right knee 
injury is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

While on appeal, in a rating decision in November 2006, the 
RO granted service connection for degenerative joint disease 
of the lumbar spine and assigned a 40 percent rating.  In a 
rating decision in October 2007, the RO assigned separate 
ratings for radiculopathy of the right and left lower 
extremities.  In a deferred rating decision, dated in October 
2007, the RO identified the only remaining issue on appeal as 
service connection for a knee disability and that the Veteran 
had requested a local hearing.  There is nothing further in 
the record on the request for a hearing. 

In January 2009, the Veteran's representative argued that the 
claim of service connection for the right knee disability 
should include secondary service connection. 





As the RO has not yet considered the claim of secondary 
service connection and to ensure procedural due process, the 
case is REMANDED for the following:

1. Ask the Veteran whether he wants a 
hearing on the claim of service 
connection for residuals of a right knee 
injury to include secondary service 
connection. 

2. Ensure VCAA compliance on the claim of 
secondary service connection. 

3. Adjudicate the claim of service 
connection for residuals of a right knee 
as secondary to the service-connected 
degenerative joint disease of the lumbar 
spine with bilateral radiculopathy.  
Secondary service connection includes the 
concept of aggravation of a 
nonservice-connected disability by a 
service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).       

If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

